Title: To Benjamin Franklin from Ferdinand Grand, 5 January 1783
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


MonsieurParis ce 5 Janvr. 1783
La lettre dont vous m’avez honoré me demande mon Opinion sur celle qu’elle renfermoit de Mrs. Lecouteulx &c qui desirent scavoir si vous pouvez vous engager de leur fournir jusqu’à Deux Millions & demi pour les Achats de Piastres quils ont à faire pour M. Morris. Je ne puis ni ne dois avoir d’Opinion à ce sujet, mais pour fixer la vôtre, Monsieur, je dois vous éclairer sur la situation des Finances du Congrès en mes mains en conséquence & Suivant la situation actuelle de ce compte chez moi, Il resulte que mes payemens ou mes acceptations à ce Jour Sans y comprendre celles des votres dont je n’ai pas la Notte montent à L5.720 / m. & que le crédit n’est que de 4,548,880 l.t. 15 s. 4 d. & qu’à ce deficit d’environ 1200 / m l.t. Il faut ajouter les dépenses courantes qui, quoique peu considerables, etant repetées font un objet. Vous voyez par là, Monsieur, que le premier Quartier de L1500 / m qui echoit au premier d’Avril prochain, réduit à 900 / m l.t. à cause des L600,000 reçues & envoiées à L’Orient, est plus qu’absorbé & que je Serai obligé d’y Supléer de ma caisse. Il faut même que je me premunisse d’avance en conséquence, puisque dans l’Etat ci dessus je ne comprends que les traites de M. Rt. Morris avisées qui vont jusques à N 429 & qu’il m’en a deja été presenté sous le N 602 puisqu’ etant sans avis de cette suite de Numéros je ne peux en evaluer l’objet. Si d’après cette situation il m’est permis d’avoir une Opinion elle me porteroit à me refuser à la demande de Mrs. Lecouteulx &ce. & je la fonderois Sur ce que ces Messieurs ont deja tiré de Hollande & pourront tirer encore de l’Emprunt qui y est ouvert; Sur ce qu’il me paroit que l’acceuil des traites de M. Rt. Morris doit être preferé à tout, & Sur ce qu’enfin nous pourrions ègalement lui procurer des Piastres si la suite offre le même avantage & nous laisse des fonds libres, aiant pour cela tous les moyens possibles par mes relations intimes à la Cour de Madrid— Voila, Monsieur, mes reflexions puisque vous les avez Souhaitées, je les subordonne avec plus de confiance encore aux vôtres. J’ajouterai qu’avant de faire une réponse à M M. Lecouteulx il conviendroit peut être davoir celle de M. de Vergennes sur ma lettre que vous vous proposiez de lui communiquer parceque s’il goutoit mon Idée M. Morris ne manqueroit pas de Piastres & plus convenablement que par tout autre Voye.
Je suis avec un profond Respect Monsieur Vôtre très humble & très obeissant Serviteur
Grand

Depuis cette Lettre Ecritte je recois une remise de Mrs Willink & Van Staphorst d’amstd de 360 / m l.t. qui figurent bien dans L’Etat de situation cydessus.

Son Excellence M. Bn. Franklin Passy.
